
	
		I
		111th CONGRESS
		1st Session
		H. R. 1670
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2009
			Mr. Davis of Illinois
			 (for himself, Mr. Payne,
			 Mrs. Christensen,
			 Mr. Brady of Pennsylvania,
			 Ms. Lee of California,
			 Mr. Meeks of New York,
			 Mr. Carney,
			 Mr. Doyle,
			 Mr. Larson of Connecticut,
			 Mr. Moore of Kansas,
			 Mr. Hinchey,
			 Mr. Kucinich,
			 Mr. Lewis of Georgia,
			 Ms. Baldwin,
			 Mr. Cohen,
			 Mr. Fattah,
			 Ms. DeLauro,
			 Mr. Israel,
			 Ms. Kaptur,
			 Mr. Kind, Mr. Langevin, Mr.
			 Olver, Ms. Loretta Sanchez of
			 California, Ms. Schwartz,
			 Mr. Sestak, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  individuals with disabilities and older Americans with equal access to
		  community-based attendant services and supports, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Community Choice Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Title I—Establishment of Medicaid plan benefit
					Sec. 101. Coverage of community-based attendant services and
				supports under the Medicaid program.
					Sec. 102. Enhanced FMAP for ongoing activities of early
				coverage States that enhance and promote the use of community-based attendant
				services and supports.
					Sec. 103. Increased Federal financial participation for certain
				expenditures.
					Title II—Promotion of systems change and capacity
				building
					Sec. 201. Grants to promote systems change and capacity
				building.
					Sec. 202. Demonstration project to enhance coordination of care
				under the Medicare and Medicaid programs for dual eligible
				individuals.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Long-term services
			 and supports provided under the Medicaid program established under title XIX of
			 the Social Security Act (42 U.S.C. 1396 et seq.) must meet the abilities and
			 life choices of individuals with disabilities and older Americans, including
			 the choice to live in one's own home or with one's own family and to become a
			 productive member of the community.
				(2)Similarly, under
			 the United States Supreme Court’s decision in Olmstead v. L.C., 527 U.S. 581
			 (1999), individuals with disabilities have the right to choose to receive their
			 long-term services and supports in the community, rather than in an
			 institutional setting.
				(3)Nevertheless,
			 research on the provision of long-term services and supports under the Medicaid
			 program (conducted by and on behalf of the Department of Health and Human
			 Services) continues to show a significant funding and programmatic bias toward
			 institutional care. In 2007, only 42 percent of long-term care funds expended
			 under the Medicaid program, and only about 13.6 percent of all funds expended
			 under that program, pay for services and supports in home and community-based
			 settings.
				(4)While much effort
			 has been dedicated to rebalancing the current system, overall
			 about 60 percent of Medicaid long-term care dollars are still spent on
			 institutional services, with about 40 percent going to home and community-based
			 services. In 2007, only 11 States spent 50 percent or more of their Medicaid
			 long-term care funds on home and community-based care.
				(5)The statistics are
			 even more disproportionate for adults with physical disabilities. In 2007, 69
			 percent of Medicaid long-term care spending for older people and adults with
			 physical disabilities paid for institutional services. Only 6 States spent 50
			 percent or more of their Medicaid long-term care dollars on home and
			 community-based services for older people and adults with physical disabilities
			 while ½ of the States spent less than 25 percent. This disparity continues even
			 though, on average, it is estimated that Medicaid dollars can support nearly 3
			 older people and adults with physical disabilities in home and community-based
			 services for every person in a nursing home.
				(6)For Medicaid
			 beneficiaries who need long-term care, services provided in an institutional
			 setting represent the only guaranteed benefit. Only 30 States have adopted the
			 benefit option of providing personal care, or attendant, services under their
			 Medicaid programs.
				(7)Although every
			 State has chosen to provide certain services under home and community-based
			 waivers, these services are unevenly available within and across States, and
			 reach a small percentage of eligible individuals. Individuals with the most
			 significant disabilities are usually afforded the least amount of choice,
			 despite advances in medical and assistive technologies and related
			 areas.
				(8)Despite the more
			 limited funding for home and community-based services, the majority of
			 individuals who use Medicaid long-term services and supports prefer to live in
			 the community, rather than in institutional settings.
				(9)The goals of the
			 Nation properly include providing families of children with disabilities,
			 working-age adults with disabilities, and older Americans with—
					(A)a meaningful choice
			 of receiving long-term services and supports in the most integrated setting
			 appropriate to the individual's needs;
					(B)the greatest
			 possible control over the services received and, therefore, their own lives and
			 futures; and
					(C)quality services
			 that maximize independence in the home and community.
					(b)PurposesThe
			 purposes of this Act are the following:
				(1)To reform the
			 Medicaid program established under title XIX of the Social Security Act (42
			 U.S.C. 1396 et seq.) to provide services in the most integrated setting
			 appropriate to the individual's needs, and to provide equal access to
			 community-based attendant services and supports in order to assist individuals
			 in achieving equal opportunity, full participation, independent living, and
			 economic self-sufficiency.
				(2)To provide
			 financial assistance to States as they reform their long-term care systems to
			 provide comprehensive statewide long-term services and supports, including
			 community-based attendant services and supports that provide consumer choice
			 and direction, in the most integrated setting appropriate.
				(3)To assist States
			 in meeting the growing demand for community-based attendant services and
			 supports, as the Nation's population ages and individuals with disabilities
			 live longer.
				(4)To
			 assist States in complying with the U.S. Supreme Court decision in Olmstead v.
			 L.C., 527 U.S. 581 (1999), and implementing the integration mandate of the
			 Americans with Disabilities Act.
				IEstablishment of
			 Medicaid plan benefit
			101.Coverage of
			 community-based attendant services and supports under the Medicaid
			 program
				(a)Mandatory
			 coverageSection 1902(a)(10)(D) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(D)) is amended—
					(1)by inserting
			 (i) after (D);
					(2)by adding
			 and after the semicolon; and
					(3)by adding at the
			 end the following new clause:
						
							(ii)subject to
				section 1943, for the inclusion of community-based attendant services and
				supports for any individual who—
								(I)is eligible for
				medical assistance under the State plan;
								(II)with respect to
				whom there has been a determination that the individual requires the level of
				care provided in a nursing facility, institution for mental diseases, or an
				intermediate care facility for the mentally retarded (whether or not coverage
				of such institution or intermediate care facility is provided under the State
				plan); and
								(III)chooses to
				receive such services and
				supports;
								.
					(b)Community-based
			 attendant services and supports
					(1)In
			 generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended by adding at the end the following new section:
						
							1943.Community-based attendant services and
		  supports(a)Required
				coverage
									(1)In
				generalNot later than October 1, 2014, a State shall provide
				through a plan amendment for the inclusion of community-based attendant
				services and supports (as defined in subsection (g)(1)) for individuals
				described in section 1902(a)(10)(D)(ii) in accordance with this section.
									(2)Enhanced FMAP
				and additional Federal financial support for earlier
				coverageNotwithstanding section 1905(b), during the period that
				begins on October 1, 2009, and ends on September 30, 2014, in the case of a
				State with an approved plan amendment under this section during that period
				that also satisfies the requirements of subsection (c) the Federal medical
				assistance percentage shall be equal to the enhanced FMAP described in section
				2105(b) with respect to medical assistance in the form of community-based
				attendant services and supports provided to individuals described in section
				1902(a)(10)(D)(ii) in accordance with this section on or after the date of the
				approval of such plan amendment.
									(b)Development and
				implementation of benefitIn order for a State plan amendment to
				be approved under this section, a State shall provide the Secretary with the
				following assurances:
									(1)Assurance of
				development and implementation collaboration
										(A)In
				generalThat State plan amendment—
											(i)has been developed
				in collaboration with, and with the approval of, a Development and
				Implementation Council established by the State that satisfies the requirements
				of subparagraph (B); and
											(ii)will be implemented
				in collaboration with such Council and on the basis of public input solicited
				by the State and the Council.
											(B)Development and
				implementation council requirementsFor purposes of subparagraph
				(A), the requirements of this subparagraph are that—
											(i)the
				majority of the members of the Development and Implementation Council are
				individuals with disabilities, elderly individuals, and their representatives;
				and
											(ii)in carrying out
				its responsibilities, the Council actively collaborates with—
												(I)individuals with
				disabilities;
												(II)elderly
				individuals;
												(III)representatives
				of such individuals; and
												(IV)providers of, and
				advocates for, services and supports for such individuals.
												(2)Assurance of
				provision on a statewide basis and in most integrated
				settingThat consumer controlled community-based attendant
				services and supports will be provided under the State plan to individuals
				described in section 1902(a)(10)(D)(ii) on a statewide basis and in a manner
				that provides such services and supports in the most integrated setting
				appropriate to the individual's needs.
									(3)Assurance of
				nondiscriminationThat the State will provide community-based
				attendant services and supports to an individual described in section
				1902(a)(10)(D)(ii) without regard to the individual's age, type or nature of
				disability, severity of disability, or the form of community-based attendant
				services and supports that the individual requires in order to lead an
				independent life.
									(4)Assurance of
				maintenance of effortThat the level of State expenditures for
				medical assistance that is provided under section 1905(a), section 1915,
				section 1115, or otherwise to individuals with disabilities or elderly
				individuals for a fiscal year shall not be less than the level of such
				expenditures for the fiscal year preceding the first full fiscal year in which
				the State plan amendment to provide community-based attendant services and
				supports in accordance with this section is implemented.
									(c)Requirements for
				enhanced FMAP for early coverageIn addition to satisfying the
				other requirements for an approved plan amendment under this section, in order
				for a State to be eligible under subsection (a)(2) during the period described
				in that subsection for the enhanced FMAP for early coverage under subsection
				(a)(2), the State shall satisfy the following requirements:
									(1)SpecificationsWith
				respect to a fiscal year, the State shall provide the Secretary with the
				following specifications regarding the provision of community-based attendant
				services and supports under the plan for that fiscal year:
										(A)(i)The number of
				individuals who are estimated to receive community-based attendant services and
				supports under the plan during the fiscal year.
											(ii)The number of individuals that
				received such services and supports during the preceding fiscal year.
											(B)The maximum number
				of individuals who will receive such services and supports under the plan
				during that fiscal year.
										(C)The procedures the
				State will implement to ensure that the models for delivery of such services
				and supports are consumer controlled (as defined in subsection
				(g)(2)(B)).
										(D)The procedures the
				State will implement to inform all potentially eligible individuals and
				relevant other individuals of the availability of such services and supports
				under this title, and of other items and services that may be provided to the
				individual under this title or title XVIII and other Federal or State long-term
				service and support programs.
										(E)The procedures the
				State will implement to ensure that such services and supports are provided in
				accordance with the requirements of subsection (b)(1).
										(F)The procedures the
				State will implement to actively involve in a systematic, comprehensive, and
				ongoing basis, the Development and Implementation Council established in
				accordance with subsection (b)(1)(A)(ii), individuals with disabilities,
				elderly individuals, and representatives of such individuals in the design,
				delivery, administration, implementation, and evaluation of the provision of
				such services and supports under this title.
										(2)Participation in
				evaluationsThe State shall provide the Secretary with such
				substantive input into, and participation in, the design and conduct of data
				collection, analyses, and other qualitative or quantitative evaluations of the
				provision of community-based attendant services and supports under this section
				as the Secretary deems necessary in order to determine the effectiveness of the
				provision of such services and supports in allowing the individuals receiving
				such services and supports to lead an independent life to the maximum extent
				possible.
									(d)Quality
				assurance
									(1)State
				responsibilitiesIn order for a State plan amendment to be
				approved under this section, a State shall establish and maintain a
				comprehensive, continuous quality assurance system with respect to
				community-based attendant services and supports that provides for the
				following:
										(A)The State shall
				establish requirements, as appropriate, for agency-based and other delivery
				models that include—
											(i)minimum
				qualifications and training requirements for agency-based and other
				models;
											(ii)financial
				operating standards; and
											(iii)an appeals
				procedure for eligibility denials and a procedure for resolving disagreements
				over the terms of an individualized plan.
											(B)The State shall
				modify the quality assurance system, as appropriate, to maximize consumer
				independence and consumer control in both agency-provided and other delivery
				models.
										(C)The State shall
				provide a system that allows for the external monitoring of the quality of
				services and supports by entities consisting of consumers and their
				representatives, disability organizations, providers, families of disabled or
				elderly individuals, members of the community, and others.
										(D)The State shall
				provide for ongoing monitoring of the health and well-being of each individual
				who receives community-based attendant services and supports.
										(E)The State shall
				require that quality assurance mechanisms pertaining to the individual be
				included in the individual's written plan.
										(F)The State shall
				establish a process for the mandatory reporting, investigation, and resolution
				of allegations of neglect, abuse, or exploitation in connection with the
				provision of such services and supports.
										(G)The State shall
				obtain meaningful consumer input, including consumer surveys, that measure the
				extent to which an individual receives the services and supports described in
				the individual's plan and the individual's satisfaction with such services and
				supports.
										(H)The State shall
				make available to the public the findings of the quality assurance
				system.
										(I)The State shall
				establish an ongoing public process for the development, implementation, and
				review of the State's quality assurance system.
										(J)The State shall
				develop and implement a program of sanctions for providers of community-based
				services and supports that violate the terms or conditions for the provision of
				such services and supports.
										(2)Federal
				responsibilities
										(A)Periodic
				evaluationsThe Secretary shall conduct a periodic sample review
				of outcomes for individuals who receive community-based attendant services and
				supports under this title.
										(B)InvestigationsThe
				Secretary may conduct targeted reviews and investigations upon receipt of an
				allegation of neglect, abuse, or exploitation of an individual receiving
				community-based attendant services and supports under this section.
										(C)Development of
				provider sanction guidelinesThe Secretary shall develop
				guidelines for States to use in developing the sanctions required under
				paragraph (1)(J).
										(e)ReportsThe
				Secretary shall submit to Congress periodic reports on the provision of
				community-based attendant services and supports under this section,
				particularly with respect to the impact of the provision of such services and
				supports on—
									(1)individuals
				eligible for medical assistance under this title;
									(2)States; and
									(3)the Federal
				Government.
									(f)No effect on
				ability To provide coverage
									(1)In
				generalNothing in this section shall be construed as affecting
				the ability of a State to provide coverage under the State plan for
				community-based attendant services and supports (or similar coverage) under
				section 1905(a), section 1915, section 1115, or otherwise.
									(2)Eligibility for
				enhanced matchIn the case of a State that provides coverage for
				such services and supports under a waiver, the State shall not be eligible
				under subsection (a)(2) for the enhanced FMAP for the early provision of such
				coverage unless the State submits a plan amendment to the Secretary that meets
				the requirements of this section and demonstrates that the State is able to
				fully comply with and implement the requirements of this section.
									(g)DefinitionsIn
				this title:
									(1)Community-based
				attendant services and supports
										(A)In
				generalThe term community-based attendant services and
				supports means attendant services and supports furnished to an
				individual, as needed, to assist in accomplishing activities of daily living,
				instrumental activities of daily living, and health-related tasks through
				hands-on assistance, supervision, or cueing—
											(i)under a plan of
				services and supports that is based on an assessment of functional need and
				that is agreed to in writing by the individual or, as appropriate, the
				individual's representative;
											(ii)in
				a home or community setting, which shall include but not be limited to a
				school, workplace, or recreation or religious facility, but does not include a
				nursing facility, institution for mental diseases, or an intermediate care
				facility for the mentally retarded;
											(iii)under an
				agency-provider model or other model (as defined in paragraph (2)(C));
											(iv)the furnishing of
				which—
												(I)is selected,
				managed, and dismissed by the individual, or, as appropriate, with assistance
				from the individual's representative; and
												(II)provided by an
				individual who is qualified to provide such services, including family members
				(as defined by the Secretary).
												(B)Included
				services and supportsSuch term includes—
											(i)tasks necessary to
				assist an individual in accomplishing activities of daily living, instrumental
				activities of daily living, and health-related tasks;
											(ii)the
				acquisition, maintenance, and enhancement of skills necessary for the
				individual to accomplish activities of daily living, instrumental activities of
				daily living, and health-related tasks;
											(iii)backup systems or
				mechanisms (such as the use of beepers) to ensure continuity of services and
				supports; and
											(iv)voluntary
				training on how to select, manage, and dismiss attendants.
											(C)Excluded
				services and supportsSubject to subparagraph (D), such term does
				not include—
											(i)the provision of
				room and board for the individual;
											(ii)special education
				and related services provided under the Individuals with Disabilities Education
				Act and vocational rehabilitation services provided under the Rehabilitation
				Act of 1973;
											(iii)assistive
				technology devices and assistive technology services;
											(iv)durable medical
				equipment; or
											(v)home
				modifications.
											(D)Flexibility in
				transition to community-based home settingSuch term may include
				expenditures for transitional costs, such as rent and utility deposits, first
				month's rent and utilities, bedding, basic kitchen supplies, and other
				necessities required for an individual to make the transition from a nursing
				facility, institution for mental diseases, or intermediate care facility for
				the mentally retarded to a community-based home setting where the individual
				resides.
										(2)Additional
				definitions
										(A)Activities of
				daily livingThe term activities of daily living
				includes eating, toileting, grooming, dressing, bathing, and
				transferring.
										(B)Consumer
				controlledThe term consumer controlled means a
				method of selecting and providing services and supports that allow the
				individual, or where appropriate, the individual's representative, maximum
				control of the community-based attendant services and supports, regardless of
				who acts as the employer of record.
										(C)Delivery
				models
											(i)Agency-provider
				modelThe term agency-provider model means, with
				respect to the provision of community-based attendant services and supports for
				an individual, subject to clause (iii), a method of providing consumer
				controlled services and supports under which entities contract for the
				provision of such services and supports.
											(ii)Other
				modelsThe term other models means, subject to
				clause (iii), methods, other than an agency-provider model, for the provision
				of consumer controlled services and supports. Such models may include the
				provision of vouchers, direct cash payments, or use of a fiscal agent to assist
				in obtaining services.
											(iii)Compliance
				with certain lawsA State shall ensure that, regardless of
				whether the State uses an agency-provider model or other models to provide
				services and supports under a State plan amendment under this section, such
				services and supports are provided in accordance with the requirements of the
				Fair Labor Standards Act of 1938 and applicable Federal and State laws
				regarding—
												(I)withholding and
				payment of Federal and State income and payroll taxes;
												(II)the provision of
				unemployment and workers compensation insurance;
												(III)maintenance of
				general liability insurance; and
												(IV)occupational
				health and safety.
												(D)Health-related
				tasksThe term health-related tasks means specific
				tasks that can be delegated or assigned by licensed health-care professionals
				under State law to be performed by an attendant.
										(E)Instrumental
				activities of daily livingThe term instrumental activities
				of daily living includes, but is not limited to, meal planning and
				preparation, managing finances, shopping for food, clothing, and other
				essential items, performing essential household chores, communicating by phone
				and other media, and traveling around and participating in the
				community.
										(F)Individuals
				representativeThe term individual's representative
				means a parent, a family member, a guardian, an advocate, or other authorized
				representative of an
				individual.
										.
					(c)Conforming
			 amendments
					(1)Mandatory
			 benefitSection 1902(a)(10)(A) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)) is amended, in the matter preceding clause (i), by
			 striking (17) and (21) and inserting (17), (21), and
			 (28).
					(2)Definition of
			 medical assistanceSection 1905(a) of the Social Security Act (42
			 U.S.C. 1396d) is amended—
						(A)by striking
			 and at the end of paragraph (27);
						(B)by redesignating
			 paragraph (28) as paragraph (29); and
						(C)by inserting after
			 paragraph (27) the following:
							
								(28)community-based
				attendant services and supports (to the extent allowed and as defined in
				section 1943);
				and
								.
						(3)IMD/ICFMR
			 requirementsSection 1902(a)(10)(C)(iv) of the Social Security
			 Act (42 U.S.C. 1396a(a)(10)(C)(iv)) is amended by inserting “and (28)” after
			 “(24)”.
					(d)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section (other than the amendment made by subsection (c)(1)) take
			 effect on October 1, 2009, and apply to medical assistance provided for
			 community-based attendant services and supports described in section 1943 of
			 the Social Security Act furnished on or after that date.
					(2)Mandatory
			 benefitThe amendment made by subsection (c)(1) takes effect on
			 October 1, 2014.
					102.Enhanced FMAP
			 for ongoing activities of early coverage States that enhance and promote the
			 use of community-based attendant services and supports
				(a)In
			 generalSection 1943 of the Social Security Act, as added by
			 section 101(b), is amended—
					(1)by redesignating
			 subsections (d) through (g) as subsections (f) through (i),
			 respectively;
					(2)in subsection
			 (a)(1), by striking subsection (g)(1) and inserting
			 subsection (i)(1);
					(3)in subsection
			 (a)(2), by inserting , and with respect to expenditures described in
			 subsection (d), the Secretary shall pay the State the amount described in
			 subsection (d)(1) before the period;
					(4)in subsection
			 (c)(1)(C), by striking subsection (g)(2)(B) and inserting
			 subsection (i)(2)(B); and
					(5)by inserting after
			 subsection (c), the following:
						
							(d)Increased
				Federal financial participation for early coverage States that meet certain
				benchmarks
								(1)In
				generalSubject to paragraph (2), for purposes of subsection
				(a)(2), the amount and expenditures described in this subsection are an amount
				equal to the Federal medical assistance percentage, increased by 10 percentage
				points, of the expenditures incurred by the State for the provision or conduct
				of the services or activities described in paragraph (3).
								(2)Expenditure
				criteriaA State shall—
									(A)develop criteria
				for determining the expenditures described in paragraph (1) in collaboration
				with the individuals and representatives described in subsection (b)(1);
				and
									(B)submit such
				criteria for approval by the Secretary.
									(3)Services,
				supports and activities describedFor purposes of paragraph (1),
				the services, supports and activities described in this subparagraph are the
				following:
									(A)1-stop intake,
				referral, and institutional diversion services.
									(B)Identifying and
				remedying gaps and inequities in the State's current provision of long-term
				services and supports, particularly those services and supports that are
				provided based on such factors as age, severity of disability, type of
				disability, ethnicity, income, institutional bias, or other similar
				factors.
									(C)Establishment of
				consumer participation and consumer governance mechanisms, such as cooperatives
				and regional service authorities, that are managed and controlled by
				individuals with significant disabilities who use community-based services and
				supports or their representatives.
									(D)Activities
				designed to enhance the skills, earnings, benefits, supply, career, and future
				prospects of workers who provide community-based attendant services and
				supports.
									(E)Continuous,
				comprehensive quality improvement activities that are designed to ensure and
				enhance the health and well-being of individuals who rely on community-based
				attendant services and supports, particularly activities involving or initiated
				by consumers of such services and supports or their representatives.
									(F)Family support
				services to augment the efforts of families and friends to enable individuals
				with disabilities of all ages to live in their own homes and
				communities.
									(G)Health promotion
				and wellness services and activities.
									(H)Provider
				recruitment and enhancement activities, particularly such activities that
				encourage the development and maintenance of consumer controlled cooperatives
				or other small businesses or micro-enterprises that provide community-based
				attendant services and supports or related services.
									(I)Activities
				designed to ensure service and systems coordination.
									(J)Any other services
				or activities that the Secretary deems
				appropriate.
									.
					(b)Effective
			 dateThe amendments made by subsection (a) take effect on October
			 1, 2009.
				103.Increased
			 Federal financial participation for certain expenditures
				(a)In
			 generalSection 1943 of the Social Security Act, as added by
			 section 101(b) and amended by section 102, is amended by inserting after
			 subsection (d) the following:
					
						(e)Increased
				Federal financial participation for certain expenditures
							(1)Eligibility for
				payment
								(A)In
				generalIn the case of a State that the Secretary determines
				satisfies the requirements of subparagraph (B), the Secretary shall pay the
				State the amounts described in paragraph (2) in addition to any other payments
				provided for under section 1903 or this section for the provision of
				community-based attendant services and supports.
								(B)RequirementsThe
				requirements of this subparagraph are the following:
									(i)The State has an
				approved plan amendment under this section.
									(ii)The State has
				incurred expenditures described in paragraph (2).
									(iii)The State
				develops and submits to the Secretary criteria to identify and select such
				expenditures in accordance with the requirements of paragraph (3).
									(iv)The Secretary
				determines that payment of the applicable percentage of such expenditures (as
				determined under paragraph (2)(B)) would enable the State to provide a
				meaningful choice of receiving community-based services and supports to
				individuals with disabilities and elderly individuals who would otherwise only
				have the option of receiving institutional care.
									(2)Amounts and
				expenditures described
								(A)Expenditures in
				excess of 150 percent of baseline amountThe amounts and
				expenditures described in this paragraph are an amount equal to the applicable
				percentage, as determined by the Secretary in accordance with subparagraph (B),
				of the expenditures incurred by the State for the provision of community-based
				attendant services and supports to an individual that exceed 150 percent of the
				average cost of providing nursing facility services to an individual who
				resides in the State and is eligible for such services under this title, as
				determined in accordance with criteria established by the Secretary.
								(B)Applicable
				percentageThe Secretary shall establish a payment scale for the
				expenditures described in subparagraph (A) so that the Federal financial
				participation for such expenditures gradually increases from 70 percent to 90
				percent as such expenditures increase.
								(3)Specification of
				order of selection for expendituresIn order to receive the
				amounts described in paragraph (2), a State shall—
								(A)develop, in
				collaboration with the individuals and representatives described in subsection
				(b)(1) and pursuant to guidelines established by the Secretary, criteria to
				identify and select the expenditures submitted under that paragraph; and
								(B)submit such
				criteria to the
				Secretary.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2009.
				IIPromotion of
			 systems change and capacity building
			201.Grants to
			 promote systems change and capacity building
				(a)Authority To
			 award grants
					(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall award grants to
			 eligible States to carry out the activities described in subsection (b).
					(2)ApplicationIn
			 order to be eligible for a grant under this section, a State shall submit to
			 the Secretary an application in such form and manner, and that contains such
			 information, as the Secretary may require.
					(b)Permissible
			 activitiesA State that receives a grant under this section may
			 use funds provided under the grant for any of the following activities,
			 focusing on areas of need identified by the State and the Consumer Task Force
			 established under subsection (c):
					(1)The development
			 and implementation of the provision of community-based attendant services and
			 supports under section 1943 of the Social Security Act (as added by section
			 101(b) and amended by sections 102 and 103) through active collaboration
			 with—
						(A)individuals with
			 disabilities;
						(B)elderly
			 individuals;
						(C)representatives of
			 such individuals; and
						(D)providers of, and
			 advocates for, services and supports for such individuals.
						(2)Substantially
			 involving individuals with significant disabilities and representatives of such
			 individuals in jointly developing, implementing, and continually improving a
			 mutually acceptable comprehensive, effectively working statewide plan for
			 preventing and alleviating unnecessary institutionalization of such
			 individuals.
					(3)Engaging in system
			 change and other activities deemed necessary to achieve any or all of the goals
			 of such statewide plan.
					(4)Identifying and
			 remedying disparities and gaps in services to classes of individuals with
			 disabilities and elderly individuals who are currently experiencing or who face
			 substantial risk of unnecessary institutionalization.
					(5)Building and
			 expanding system capacity to offer quality consumer controlled community-based
			 services and supports to individuals with disabilities and elderly individuals,
			 including by—
						(A)seeding the
			 development and effective use of community-based attendant services and
			 supports cooperatives, Independent Living Centers, small businesses,
			 micro-enterprises, micro-boards, and similar joint ventures owned and
			 controlled by individuals with disabilities or representatives of such
			 individuals and community-based attendant services and supports workers;
						(B)enhancing the
			 choice and control individuals with disabilities and elderly individuals
			 exercise, including through their representatives, with respect to the personal
			 assistance and supports they rely upon to lead independent, self-directed
			 lives;
						(C)enhancing the
			 skills, earnings, benefits, supply, career, and future prospects of workers who
			 provide community-based attendant services and supports;
						(D)engaging in a
			 variety of needs assessment and data gathering;
						(E)developing
			 strategies for modifying policies, practices, and procedures that result in
			 unnecessary institutional bias or the over-medicalization of long-term services
			 and supports;
						(F)engaging in
			 interagency coordination and single point of entry activities;
						(G)providing training
			 and technical assistance with respect to the provision of community-based
			 attendant services and supports;
						(H)engaging
			 in—
							(i)public awareness
			 campaigns;
							(ii)facility-to-community
			 transitional activities; and
							(iii)demonstrations
			 of new approaches; and
							(I)engaging in other
			 systems change activities necessary for developing, implementing, or evaluating
			 a comprehensive statewide system of community-based attendant services and
			 supports.
						(6)Ensuring that the
			 activities funded by the grant are coordinated with other efforts to increase
			 personal attendant services and supports, including—
						(A)programs funded
			 under or amended by the Ticket to Work and Work Incentives Improvement Act of
			 1999 (Public Law 106–170; 113 Stat. 1860);
						(B)grants funded
			 under the Families of Children With Disabilities Support Act of 2000 (42 U.S.C.
			 15091 et seq.); and
						(C)other initiatives
			 designed to enhance the delivery of community-based services and supports to
			 individuals with disabilities and elderly individuals.
						(7)Engaging in
			 transition partnership activities with nursing facilities and intermediate care
			 facilities for the mentally retarded that utilize and build upon items and
			 services provided to individuals with disabilities or elderly individuals under
			 the Medicaid program under title XIX of the Social Security Act, or by Federal,
			 State, or local housing agencies, Independent Living Centers, and other
			 organizations controlled by consumers or their representatives.
					(c)Consumer task
			 force
					(1)Establishment
			 and dutiesTo be eligible to receive a grant under this section,
			 each State shall establish a Consumer Task Force (referred to in this
			 subsection as the Task Force) to assist the State in the
			 development, implementation, and evaluation of real choice systems change
			 initiatives.
					(2)AppointmentMembers
			 of the Task Force shall be appointed by the Chief Executive Officer of the
			 State in accordance with the requirements of paragraph (3), after the
			 solicitation of recommendations from representatives of organizations
			 representing a broad range of individuals with disabilities, elderly
			 individuals, representatives of such individuals, and organizations interested
			 in individuals with disabilities and elderly individuals.
					(3)Composition
						(A)In
			 generalThe Task Force shall represent a broad range of
			 individuals with disabilities from diverse backgrounds and shall include
			 representatives from Developmental Disabilities Councils, Mental Health
			 Councils, State Independent Living Centers and Councils, Commissions on Aging,
			 organizations that provide services to individuals with disabilities and
			 consumers of long-term services and supports.
						(B)Individuals with
			 disabilitiesA majority of the members of the Task Force shall be
			 individuals with disabilities or representatives of such individuals.
						(C)LimitationThe
			 Task Force shall not include employees of any State agency providing services
			 to individuals with disabilities other than employees of entities described in
			 the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42
			 U.S.C. 15001 et seq.).
						(d)Annual
			 report
					(1)StatesA
			 State that receives a grant under this section shall submit an annual report to
			 the Secretary on the use of funds provided under the grant in such form and
			 manner as the Secretary may require.
					(2)SecretaryThe
			 Secretary shall submit to Congress an annual report on the grants made under
			 this section.
					(e)Authorization of
			 appropriations
					(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section, $50,000,000 for each of fiscal years 2010 through 2012.
					(2)AvailabilityAmounts
			 appropriated to carry out this section shall remain available without fiscal
			 year limitation.
					202.Demonstration
			 project to enhance coordination of care under the Medicare and Medicaid
			 programs for dual eligible individuals
				(a)DefinitionsIn
			 this section:
					(1)Dually eligible
			 individualThe term dually eligible individual means
			 an individual who is enrolled in the Medicare and Medicaid programs established
			 under Titles XVIII and XIX, respectively, of the Social Security Act (42 U.S.C.
			 1395 et seq., 1396 et seq.).
					(2)ProjectThe
			 term project means the demonstration project authorized to be
			 conducted under this section.
					(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(b)Authority To
			 conduct projectThe Secretary shall conduct a project under this
			 section for the purpose of evaluating service coordination and cost-sharing
			 approaches with respect to the provision of community-based services and
			 supports to dually eligible individuals.
				(c)Requirements
					(1)Number of
			 participantsNot more than 5 States may participate in the
			 project.
					(2)ApplicationA
			 State that desires to participate in the project shall submit an application to
			 the Secretary, at such time and in such form and manner as the Secretary shall
			 specify.
					(3)DurationThe
			 project shall be conducted for at least 5, but not more than 10 years.
					(d)Evaluation and
			 report
					(1)EvaluationNot
			 later than 1 year prior to the termination date of the project, the Secretary,
			 in consultation with States participating in the project, representatives of
			 dually eligible individuals, and others, shall evaluate the impact and
			 effectiveness of the project.
					(2)ReportThe
			 Secretary shall submit a report to Congress that contains the findings of the
			 evaluation conducted under paragraph (1) along with recommendations regarding
			 whether the project should be extended or expanded, and any other legislative
			 or administrative actions that the Secretary considers appropriate as a result
			 of the project.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
				
